Case 5:20-cv-06802-LHK Document 10 Filed 10/20/20 Page 1 of 4
POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR COURT USE ONLY
CENTER FOR DISABILITY ACCESS

[~ Raymond G. Ballister, Jr. SBN 111282
8033 Linda Vista Road Suite 200 , San Diego CA 92111

TELEPHONE NO: (858) 375-7385 FAX NO. (Optional): (888) 422-5191

E-MAIL ADDRESS (Optional): general@potterhandy.com
ATTORNEY FOR (Name): Plaintiff

NORTHERN DISTRICT OF CALIFORNIA

MAILING ADDRESS:
CITY AND ZIP CODE:
BRANCH NAME:

 

 

PLAINTIFF/PETITIONER: Johnson CASE NUMBER:

DEFENDANT/RESPONDENT: La Senda 52-78, LLC, et. al. ———

 

Ref. No. or File No.:

PROOF OF SERVICE OF SUMMONS
Johnson v. La Senda 52-78, LLC,

 

 

 

 

(Separate proof of service is required for each party served.)
1. Atthe time of service | was at least 18 years of age and not a party to this action.
2. | served copies of:

a. [Xx] summons

complaint

Alternative Dispute Resolution (ADR) package

Civil Case Cover Sheet (served in complex cases only)
cross-complaint

other (specify documents): SEE ATTACHED LIST OF DOCUMENTS SERVED

3. a. Party served (specify name of party as shown on documents served):

OOO

Hom Korean Kitchen Inc., a California Corporation

b. cx] Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):

Agent for Service of Process: Konan Pi

4. Address where the party was served:

76 E. Santa Clara San Jose CA 95113
5. served the party (check proper box)

a. | by personal service. _ | personally delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date): (2) at (time):

b. LX] by substituted service. On (date): 10-07-2020 at (time): 1:00 pm __| left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3):

Vy Truong (Person in Charge)

(1) (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2) [| (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) [-_] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) LX] | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). | mailed the documents on
(date): | 0-09-2020 from (city): San Diego or a declaration of mailing is attached.

(5) LJ | attach a declaration of diligence stating actions taken first to attempt personal service.
Page 1 of 2

Form Adopted for Mandatory Use PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, § 417.10

Judicial Council of California
POS-010 [Rev. January 1, 2007]
Case 5:20-cv-06802-LHK Document 10 Filed 10/20/20 Page 2 of 4

 

CASE NUMBER:

5:20-cv-06802-LHK

PLAINTIFF/PETITIONER: JONWnson

 

 

| DEFENDANTRESPONDENT: La Senda 52-78, LLC, et. al.

 

 

5. c. [__] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

(3) [__] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) LC] to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

d. [__] by other means (specify means of service and authorizing code section):

CL] Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
a [] as an individual defendant. (415.10)

b [_] as the person sued under the fictitious name of (specify):
c L_] as occupant.
d. DX] on behalf of (specify): Hom Korean Kitchen Inc., a California Corporation
under the following Code of Civil Procedure section:
416.10 (corporation) [-] 415.95 (business organization, form unknown)
[J 416.20 (defunct corporation) [1 416.60 (minor)
[[] 416.30 (joint stock company/association) [_] 416.70 (ward or conservatee)
[“) 416.40 (association or partnership) [-] 416.90 (authorized person)
[1 416.50 (public entity) [-] 415.46 (occupant)
[J other:

7. Person who served papers
a. Name: : Valistha Bhundhumani

 

 

 

b. Address: Bender’s Legal Service, Inc. 1625 The Alameda, # 511 San Jose, CA 95126

c. Telephone number: 408-286-4182

d. The fee for service was: $ 35

e. Jam:
(1) not a registered California process server.
(2) exempt from registration under Business and Professions Code section 22350(b).
(3) LX] a registered California process server:

 

 

 

(i) [_] owner [__] employee [X] independent contractor.
(ii) Registration No.: PS1651
(iii) County: Santa Clara County

8. CX] I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

or
9. | | am a California sheriff or marshal and | certify that the foregoing is true and correct.

Date: to/p4|20
—_\alystha Bond huMow Vea

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) (Si =)

 

Page 2 of 2

POSNO Cay, Jantery ¥ 2007] PROOF OF SERVICE OF SUMMONS
Case 5:20-cv-06802-LHK Document 10 Filed 10/20/20 Page 3 of 4

 

Attorney or Party without Attorney (Name and Address):

CENTER FOR DISABILITY ACCESS
Raymond G. Ballister, Jr. SBN 111282 Telephone No: (858) 375-7385
8033 Linda Vista Road Suite 200 , San Fax No, (888) 422-5191

Diego CA 92111
Attorney for Plaintiff

Insert name of Court, and Judicial District and Branch Court:

NORTHERN DISTRICT OF CALIFORNIA

SHORT TITLE CASE:

Johnson v. La Senda 52-78, LLC,

 

 

PLAINTIFF: Johnson

DEFENDANT: La Senda 52-78, LLC, et. al.
PROOF OF SERVICE BY MAIL case No. 5:20-cv-06802-LHK

 

 

 

 

 

1. Iam at least 18 years of age, not a party to this action, and I am a resident of or employed in the county
where the mailing took place.

2. I served copies of the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully
prepaid, in the United States Mail at San Diego, California, addressed as follows:

a. Date of Mailing: 10-09-2020
b. Place of Mailing: San Diego, California

c. Addressed as follows:
HOM KOREAN KITCHEN INC.

Agent for Service of Process:
KONAN PI

76 E SANTA CLARA ST
SAN JOSE CA 95113

I am readily familiar with this business’s practice for collecting and processing correspondence for
mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service in a sealed envelope with postage fully
prepaid at San Diego, California in the ordinary course of business.

Armada Prime

8033 Linda Vista Rd, Ste. 200,
San Diego, CA 92111

(213) 761-5477
Admin@ArmadaPrime.com

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
correct.

Executed on: 10-09-2020 Signature: f 5 mee

 

 

PROOF OF SERVICE BY MAIL
Case 5:20-cv-06802-LHK Document 10 Filed 10/20/20 Page 4 of 4
Johnson v. La Senda 52-78, LLC

 

 

 

Case Name:
Case Number: 5:20-cv-06802-LHK
DOCUMENTS SERVED
SENINIONS [6] RROGT (OMSERNICE [ | ECF REGISTRATION INFORMATION HANDOUT
COMPLAINT & CIVIL COVER SHEET [| ORDER SETTING CASE MANAGEMENT CONFERENCE

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET [| NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE

VERIFICATION
[ VOLUNTARY EFFICIENT LITIGATIONS STIPULATIONS

CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF
LOCATION [_ STIPULATION - EARLY ORGANISATIONAL MEETING
NOTICE TO PARTIES OF COURT — DIRECTED ADR PROGRAM [ | STIPULATION — DISCOVERY RESOLUTION

CERTIFICATION AND NOTICE OF INTERESTED PARTIES [ INFORMAL DISCOVERY CONFERENCE

| IN| LT ONAN

NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES 1 STRULATIOUIANG ORDER WOTIONSIIN FIMINE
NOTICE TO COUNSEL

— ADVISORY INFORMATION FOR BUILDING OWNERS AND TENANTS
ATTENTION: NEW CVIL ACTIONS [PER CALIFORNIA CIVIL CODE 55.3(B)(1)(A)]

|__JDEMAND FOR JURY TRIAL ADVISORY NOTICE TO DEFENDANT [PER CALIFORNIA CIVIL CODE
NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT 55.54(A)(1)]
AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR) NOTICE OF STAY & EARLY EVALUATION CONF OR JOINT INSPECTION (Disability Access

ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE

NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO
EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS

OTHER
NOTICE OF AVAILABILITY-VOLUNTARY DISPUTE RESOLUTION

STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY -~CONSENT OR DECLINATION TO MAGISTRATE JUDGE
DISPUTE RESOLUTION PROGRAM (VDRP) JURISDICTION

ORDER REQUIRING JOINT STATUS REPORT -Standing Order- Judge Virginia K. DeMarchi
ORDER RE FILING REQUIREMENTS
ORDER SETTING MANDATORY SCHEDULING CONFERENCE

STANDING ORDER REGARDING CASE MANAGEMENT IN ALL
CIVIL CASES

[V ]scHeouune ORDER FOR CASES ASSERTING DENIAL OF RIGHT
OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT

CIVIL MINUTES — GENERAL
SETTLEMENT CONFERENCE PROCEDURES

STANDING ORDER FOR ALL JUDGES OF THE NORTHERN
DISTRICT OF CALFORNIA

CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE
JUDGE

Litigation)
Y DEFENDANT’S APPLICATION FOR STAY & EARLY EVALUATION CONFERENCE PER CIVIL
CODE 55.54 OR JOINT INSPECTION

 

 

LT TT} LIE} LU
